Citation Nr: 1030125	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for a chronic skin disorder 
to include skin cancer claimed as the result of herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1973.  The 
Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, 
Texas, Regional Office (RO) which denied service connection for a 
back disorder and skin cancer claimed as the result of Agent 
Orange exposure.  In April 2010, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge sitting 
at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for both a chronic 
back disorder and a chronic skin disorder is warranted as the 
claimed disabilities originated during active service.  At the 
April 2010 hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
sustained inservice low back trauma while aboard various naval 
vessels; suffered repeated sun burns while aboard naval vessels; 
and was exposed to Agent Orange while stationed in the Republic 
of Vietnam.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen 
on several occasions for back complaints.  A December 1967 
treatment entry states that the Veteran complained of left flank 
and back pain.  An impression of an upper respiratory infection 
was advanced.  A December 1968 treatment entry notes that the 
Veteran fell approximately five feet.  A July 1973 orthopedic 
evaluation noted that a contemporaneous private pre-employment 
X-ray study revealed findings suggestive of a neoplasm anterior 
to L1.  An impression of a possible healed Schmorl's node was 
advanced.  

The report of a May 2007 VA examination for compensation purposes 
states that the Veteran was diagnosed with an asymptomatic 
Schmorl's node at L1 and post-operative lumbar spine degenerative 
disc disease.  The examiner commented that:

It is less likely than not that the 
patient's Schmorl's node noted at L1 is the 
cause of the patient's back condition of 
herniated nucleus pulposus at L4 requiring 
surgical repair and having residual pain at 
this time.  

The examiner did not address the Veteran's inservice back 
complaints and fall.  

An October 2006 written statement from S. K. I., M.D., relates 
that the Veteran's degenerative disc disease "could have all 
started from his early days in the Navy."  
The Veteran has not been afforded a VA examination for 
compensation purposes which addressed his skin.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination for compensation purposes 
would be helpful in resolving the issues raised by the instant 
appeal.  

An October 2006 treatment record from Dr. I. conveys that the 
Veteran "recently got SSI for his back."  Documentation of the 
Veteran's Social Security Administration (SSA) award and the 
evidence considered by the SSA in granting the Veteran's claim is 
not of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of benefits, if any, and copies of 
all records developed in association with 
the award for incorporation into the 
record.

2.  After completion of the action 
requested in Paragraph 1, then schedule the 
Veteran for a VA examination to address the 
current nature and etiology of his chronic 
spine disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic spine 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice trauma and back 
complaints; and/or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  After completion of the action 
requested in Paragraph 1, then schedule the 
Veteran for a VA examination to address the 
current nature and etiology of his claimed 
chronic skin disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's service in the Republic of 
Vietnam and/or inservice sun burns and 
presumed herbicide exposure; and/or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  
Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for both 
a chronic back disorder and a chronic skin 
disorder to include skin cancer claimed as 
the result of herbicide exposure.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)




handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J.T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


